—Order and judgment (one paper), Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered November 9, 1992, which denied petitioner’s motion for injunctive relief and dismissed his CPLR article 78 petition to be reinstated as a student in respondent school, unanimously affirmed, with costs.
Petitioner’s allegations merely attack the substantive evaluation of his academic performance and are thus beyond judicial review (Matter of Susan M. v New York Law School, 76 NY2d 241, 246). Nor do respondent’s dismissal policy and procedures offend Constitutional notions of due process. Petitioner, sophisticated in the realm of academic dismissal (see, Lowinger v State Univ. of N Y. Health Science Ctr., 180 AD2d 606, Iv denied 80 NY2d 753), had ample opportunity to present his case to rspondent’s various committees. He was offered an opportunity to re-enroll provided he took counseling and he declined. We have considered petitioner’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Ross, JJ.